Citation Nr: 0818597	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-32 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1987 to 
May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which, inter alia, denied 
service connection for hearing loss and tinnitus.  

In April 2008, the appellant testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
this transcript is associated with the record.   

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

At his videoconference hearing, the veteran contended that he 
had noise exposure in service and currently has a hearing 
loss and tinnitus as a result.  

The veteran's service treatment records reflect normal 
hearing throughout his time in service and no complaints of 
tinnitus.  A March 1988 in-service audiogram noted routine 
exposure to hazardous noise as well as a hearing loss profile 
of H1.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) 
(observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service)); the "H" reflects the 
state of the "hearing and ear."  

A March 2006 audiology consult report indicates that the 
veteran's hearing sensitivity was within normal limits in 
both ears, and that there had been no significant change 
since his last examination in July 2005.  The July 2005 
report is not contained in the claims file.  In addition, 
there appears to have been a contemporaneous audiological 
examination conducted; the report of this examination is not 
in the claims file.  The examiner also noted that the veteran 
reported that he had tinnitus, but did not opine whether this 
is related to his noise exposure in service.  

On remand, the AOJ should obtain all missing treatment 
records and audiological examination reports.  After receipt 
of these records, the veteran should be scheduled for an 
audiological examination to obtain an opinion as to whether 
the veteran has a hearing loss or tinnitus and, if a disorder 
is diagnosed, its etiology, including whether it was incurred 
in, or was aggravated by, active duty, or, in the case of 
hearing loss, whether it was manifested within one year after 
discharge from active duty. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should attempt to obtain the 
veteran's missing treatment records and 
audiological reports that the March 2006 
examiner referred to in her report.  If 
the records are unavailable, please have 
the provider(s) so indicate.

2.  The AOJ should schedule the veteran 
for an audiological examination by an 
appropriate specialist, in order to 
determine whether the veteran has hearing 
loss and tinnitus and, if so, the nature 
and etiology of the veteran's hearing 
loss and tinnitus.  The examiner should 
be requested to review the pertinent 
evidence in the claims file and must 
indicate in the examination report that 
such review was performed.  All indicated 
tests and studies should be undertaken, 
including pure tone threshold and 
Maryland CNC audiological tests.  

After reviewing the claims file, the 
examiner should provide an opinion as to 
whether the veteran has a hearing loss or 
tinnitus.  If a hearing loss or tinnitus 
is found, the examiner should provide 
detailed clinical findings including 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran's hearing loss or tinnitus (1) 
began in, or was incurred, during, his 
active military service due to noise 
exposure or acoustical trauma; (2) is due 
to intervening post-service noise 
exposure or acoustical trauma; or (3) in 
the case of hearing loss, was manifested 
within one year of discharge from active 
military service.  The specialist should 
clearly outline the rationale and discuss 
the medical principles involved for any 
opinion expressed.  If the requested 
medical opinion cannot be given, the 
specialist should state the reason why.

3.  After the above development has been 
completed, the AOJ should readjudicate 
the appellant's claims.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
appellant's claim.  No action by the appellant is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for the 
examination without good cause may result in the denial of 
his claims.  38 C.F.R. § 3.655 (2007).  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





